DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,626,826; US 9,666,021; and US 10,818,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections are hereby withdrawn in light of the terminal disclaimer(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 6, 9, 12, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) and/or 35 U.S.C. 102(e) as being anticipated by US 2009/0197684 to Arezina et al. (hereinafter Arezina).
Regarding claims 1, 6, and 12, Arezina teaches a method and computer readable medium for acquiring casino data on a portable electronic device, the method comprising:
communicating, via the portable electronic device (e.g., handheld gaming machine 110 in Fig. 1b), with at least one of an access point or an RF beacon positioned at a location within a gaming establishment (e.g., “one or more transmitting/receiving nodes 200 connected to external systems 50 [e.g., gaming network, gaming server, communications hardware, etc.] are provided within room 210 to output signals [e.g., data bearing carrier signals] to the handheld gaming machines and/or receive signals from the handheld gaming machines” in par. 42; see also par. 125 which teaches that non-game related features may be selectively enabled upon the existence of a minimum signal strength relative to transmitter(s), receiver(s), access point(s) and/or hot spot(s) of the gaming establishment);
determining a location of the portable electronic device within the gaming establishment based on the location of the at least one of the access point or the RF beacon (e.g., “players may be instructed to gather within a certain predetermined period of time (e.g., seconds, minutes, or hours) with other players having handheld gaming machines 110 of a predetermined color or affiliation wherein some benefit can be gained by achieving the goal. Players with red handheld gaming machines 110, for example, can all be instructed to seek out and gather around other players having red handheld gaming machines 110 within 5 minutes and, if at least 10 players get within a small area or a predefined room or location in the gaming establishment, all of the successful participants are provided an eligibility for a…non-game related feature (e.g., non-game-related content)” in par. 50);
receiving, with the portable electronic device, non-gaming data based on the location of the portable electronic device and one or more non-gaming services available at the gaming establishment (e.g., receiving a non-game related feature such as non-game-related content in par. 50); and
presenting at least a portion of the non-gaming data on a display of the portable electronic device (e.g., presenting the non-game related feature such as non-game-related content on display 116 of Fig. 1b).
Regarding claims 2, 9, and 13, Arezina teaches wherein the presenting comprises displaying a map of the gaming establishment, wherein the map being displayed is based on the location of the portable electronic device (e.g., “non-game related features may be selectively enabled upon the existence of a minimum signal strength from the gaming establishment's transmitter(s), transceiver(s), wireless access point(s), and/or hot spot(s)… menu options (e.g., a casino map, game menus, information, help screens, etc.) may require only a weak signal (e.g., 1 or more bars on a 5-bar scale)” in par. 125; this indicates that a casino map may be displayed if the handheld device is near at least one access point of the casino, but not if it is so far away as to have zero bars).
Regarding claims 19 and 20, Arezina teaches wherein: communicating comprises communicating, via the portable electronic device with the access point; and determining the location of the portable electronic device comprises determining the location of the portable electronic device based on the location of the access point in claim 19 (e.g., “wireless access point” in par. 125) and RF beacon in claim 20 (e.g., transmitter or transceiver that are “stand-alone devices independent of any external systems” which “interact directly with the handheld gaming machine” in par. 125).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 7-8, 10-11, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arezina in view of US 2009/0265105 to Davis et al. (hereinafter Davis).
Regarding claims 3-5, 7-8, 10-11, and 14-18, Arezina teaches the invention substantially as described above, but lacks in explicitly teaching periodically updating the map as the location of the portable electronic device changes, wherein the non-gaming data includes at least amenities or attractions available at the gaming establishment, and displaying an indicia on the map of the gaming establishment to indicate a location of a service associated with non-gaming data.  In a related disclosure, Davis teaches real-time navigation devices, systems and methods via mobile device, such that a map may be displayed for the casino layout and may include additional information such as offers, advertisements, etc. according to the user’s location (abstract).  
More particularly, Davis teaches “the graphical user interface 811 may also include an icon 98 representing a current position of location of the mobile device relative to other objects in the displayed gaming environment. In one implementation, the mobile device icon 98 may remain in a fixed position (e.g., in the center) of the graphical user interface 811 while other objects of the displayed gaming environment may automatically and dynamically change as the position of the mobile device changes” (par. 309).  
Davis further teaches “a mobile device may provide map data or other static images in some implementations of the invention. Some static data may show aspects of a casino floor, such as bars, restaurants, a hotel lobby, etc. Other static data (which are preferably updated automatically) may indicate changeable features, such as tournament information, meeting/conference information, entertainment-related information, wagering information, shopping information, dining information or information regarding other opportunities of potential interest” (par. 168).  This displayed information is interpreted as amenities and attractions available at the gaming establishment.
Davis additionally teaches, “Such patron preference information becomes even more useful when used in connection with some real-time navigation implementations of the invention. As the patron moves through the casino, the patron's location and/or that of the mobile device may be determined. (Step 440.) Offers or other information regarding nearby locations of potential interest may be presented to the patron. (Step 445.) Such information may be combined with an indication of how to reach the location(s)” (par. 183).  Finally, Davis teaches, “the information may involve a wager gaming opportunity in the vicinity of the mobile device location, such that a user of the device may be presented with a wager gaming opportunity that is relevant to his or her current location. The information may involve goods and/or services corresponding with the device location, e.g., regarding a drinking or dining opportunity at a nearby restaurant, bar, coffee shop, bakery, a sale at a nearby retail establishment, etc.” (par. 184).  
As such, Davis teaches periodically updating the map as the location of the portable electronic device changes, wherein the non-gaming data includes at least amenities and attractions available at the gaming establishment, and displaying an indicia on the map of the gaming establishment to indicate a location of a service associated with non-gaming data.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Arezina to include the features of periodically updating the map as the location of the portable electronic device changes, wherein the non-gaming data includes at least amenities and attractions available at the gaming establishment, and displaying an indicia on the map of the gaming establishment to indicate a location of a service associated with non-gaming data, as taught by Davis, in order to assist patrons in locating relevant amenities within the gaming establishment.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715